DETAILED ACTION
04/07/21 - RCE.
03/18/21 - Advisory action.
03/13/21 - Applicant after-final response.
01/14/21 - Final rejection.
08/14/20 - Applicant response.
05/27/20 - Non-final action.
11/15/19 - RCE.
10/31/19 - Advisory action.
10/24/19 - Applicant after-final response.
08/30/19 - Final rejection.
08/13/19 - Applicant response.
05/13/19 - Non-final action.
02/04/19 - RCE.
01/09/19 - Advisory action.
01/02/19 - Applicant after-final response.
11/05/18 - Final rejection.
09/11/18 - Applicant response.
06/13/18 - Non-final action.
03/30/18 - RCE.
03/19/18 - Advisory action.
02/27/18 - Applicant after-final response.
01/02/18 - Final rejection.
09/14/17 - Applicant response.
06/15/17 - Non-final action.
04/06/17 - RCE.
03/16/17 - Advisory action.
03/08/17 - Applicant after-final response.
01/11/17 - Final rejection.
11/30/16 - Applicant response.
09/01/16 - Non-final action.
08/12/16 - RCE.
07/25/16 - Advisory action.
07/18/16 - Applicant after-final response.
05/16/16 - Final rejection.
04/04/16 - Applicant response.
01/04/16 - Non-final action.
12/11/15 - RCE.
11/30/15 - Advisory action.
11/13/15 - Applicant after-final response.
08/13/15 - Final rejection.
07/14/15 - Applicant response.
04/14/15 - First action on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 3/13/21 has been entered.
Response to Arguments
Applicant's arguments filed 3/13/21 have been fully considered but they are not persuasive. 
 	Regarding Hahn, Applicant asserts that Hahn does not disclose the automatically returning step because Hahn does not disclose the terms "seizure" or "epileptic event".  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Gliner showed the epileptic event details.  
Nevertheless, the amendment overcomes the prior art, as discussed further below.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7, 9-12, 14-18, 25-35 directed to shift in election (see RCE 2/4/19).  Applicant is required to cancel the noted claims or take other appropriate action (37 CFR 1.144).  Failure to take action will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 20: "the prior electrical therapy" now lacks proper antecedent basis.
 	Claim 22: Receiving "a body signal" is now indefinite since the parent claim recites first, second, and third body signals.
Allowable Subject Matter
Claims 19, 21, 23-24 allowed.
Claims 20, 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
 	In addition to the art cited in the previous action, the closest prior art for the claims as amended include Archer (US 2002/0077670) and Osorio (US 2012/0330369).  Archer shows interrupting a first therapy in order to treat an epileptic event, and then resuming the first therapy (Figure 4; Paragraphs 15-16).  Osorio likewise shows the same (Paragraph 8; Figure 4).  However, the prior art does not specifically disclose interrupting and resuming an electrical therapy due to an epileptic event where the therapy is undergoing automatic titration as recited, in which case, there is no teaching or suggestion of whether to resume the automatic titration at the interrupted titration value or return to a prior titration value.  Notably, the prior art previously cited (at least Hahn and Gliner) suggest returning to a prior or otherwise modified titration value after an epileptic interruption, rather than the same interrupted titration value.  Thus, the prior art does not disclose or suggest the particular combination of elements as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Eugene T Wu/Primary Examiner, Art Unit 3792